Citation Nr: 1635257	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2014, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The Board remanded the appeal in September 2014 and July 2015 for evidentiary development.

The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In May 2016, the Board sent a letter to the Veteran which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal, and offered the Veteran a hearing before a different VLJ.  The letter indicated that if the Veteran did not respond, the Board would assume that the Veteran did not want another hearing and proceed accordingly.  To date, VA has not received a response from the Veteran.  Thus, the Board will proceed with the matter on appeal.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as depressive disorder, is causally related to his service-connected status post radical perineal prostatectomy due to prostate adenocarcinoma.




CONCLUSION OF LAW

Depressive disorder is proximately due to service-connected status post radical perineal prostatectomy due to prostate adenocarcinoma.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed depression and anxiety, diagnosed as depressive disorder, as a result of his service-connected prostate cancer diagnosis and subsequent treatment.  For the following reasons, the Board finds that entitlement to service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The facts may be briefly summarized as follows.  The Veteran was diagnosed with prostate cancer in 2005, and underwent a perineal prostatectomy in November of that year.  Thereafter, he reported being treated by his primary physician for symptoms of depression and anxiety.  Following a VA psychiatric assessment, in March 2007, he was diagnosed with "major depression secondary to medical condition in acute exacerbation."

The Veteran filed the instant claim for service connection in September 2007, asserting that residual symptoms from his prostatectomy, including incontinence and erectile dysfunction, had caused his depression.  In January 2009, he submitted a note from a private physician, dated in December 2008, in which the physician opined that the Veteran's psychiatric condition had a "direct relationship" with his prostatic cancer.

A report from a VA psychiatric examination performed in February 2012 reflects a diagnosis of depressive disorder, not otherwise specified.  However, the examiner opined that the Veteran's symptoms were less likely as not related to his prostatectomy.  Rather, the examiner concluded, apparently based on the Veteran's own lay statements, that the Veteran's depression resulted from a dispute with his boss on account of a debt, which occurred several years after the prostatectomy.  (The Veteran has disputed this account.)

In a February 2015 addendum, a VA examiner determined that the Veteran's "diagnosed depression after his radical prostatectomy" had "resolved."  On this basis, the examiner found that it was less likely than not that the Veteran's depression was due to his service-connected condition.  In March 2016, the same examiner issued another addendum opinion.  In discussing the Veteran's initial psychiatric manifestations, the examiner concluded that the December 2008 private physician's diagnosis of mood disorder secondary to prostatic cancer was "undeniable," but reiterated that the Veteran discontinued psychiatric treatment in 2011.  As such, the examiner offered a negative nexus opinion on grounds that the Veteran did not have a current disorder.

In this case, the Board finds that the evidence of record warrants a grant of service connection on a secondary basis.  Initially, the Board notes that the threshold requirement for service connection-evidence of a current disability-is met when a disability exists at a time the claim was filed, even if it resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, as the record contains clear evidence of an acquired psychiatric disorder during the pendency of the appeal, the Veteran is considered to have a current disability.  As such, the unfavorable opinions rendered by the VA clinician in February 2015 and March 2016 are inadequate.  In addition, the Board finds that the negative findings provided by the VA examiner in February 2012 are entitled to little probative weight, as the record contains multiple opinions from medical professionals relating the Veteran's depression to his service-connected prostate cancer and subsequent prostatectomy.  In light of VA's policy of resolving reasonable doubt in the Veteran's favor, the Board finds that there is sufficient positive evidence of record to support an award of service connection.

In sum, the weight of the evidence supports a finding that the Veteran had an acquired psychiatric disorder during the pendency of the appeal that was causally related to his service-connected prostate cancer and prostatectomy.  Service connection for depressive disorder on a secondary basis is therefore warranted.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for depressive disorder, as secondary to status post radical perineal prostatectomy due to prostate adenocarcinoma, is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


